Citation Nr: 0813066	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal. 

An October 2007 lay statement that was submitted on behalf of 
the veteran is not pertinent to the veteran's tinnitus claim.  
Accordingly, RO review of this statement is not necessary 
prior to Board review of the veteran's claim.


FINDING OF FACT

Tinnitus was not present in service or until years thereafter 
and is not etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis

The veteran is currently service-connected at a zero percent 
rating for bilateral hearing loss.  He asserts that he 
started experiencing tinnitus in his ears in 1977.  The 
veteran contends that service connection is warranted for 
tinnitus because it is related to his exposure to noise while 
working on machinery, heavy vehicles and with power tools in 
service.  His DD-214 shows that his MOS in service was 
Vehicle System Mechanic.  Therefore, the Board accepts the 
veteran's contention of noise exposure in service.

In February 2005, the veteran submitted a copy of the Merck 
Manual that described tinnitus and its possible causes and 
relationships to bilateral hearing loss.  While the veteran 
has stated his belief that being exposed to noise during 
service caused his tinnitus, as a layperson he is not 
qualified to furnish a medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
fact that the Merck Manual discusses the relationship between 
bilateral hearing loss and tinnitus does not provide a 
medical nexus between this veteran's service and tinnitus.  
See Libertine v. Brown, 9 Vet. App. 521, 522-523 (1996).  

Service medical records show that the veteran did not have 
complaints or treatment for hearing loss or tinnitus during 
service.  There are a number of reported instances of ear 
pain, however.  February 1977 and March 1979 treatment notes 
indicate ear pain.  A September 21, 1979 treatment note 
indicates that the veteran had otitis in the right ear.  On 
October 5, 1979 there is a treatment note again indicating 
right ear otitis.  Further, there is a note indicating a 
right ear problem on October 10, 1979.  

However, the first diagnosis of tinnitus in the record is 
from a September 2004 VA audiological examination conducted 
in response to the veteran's claim.  During that examination, 
the veteran was diagnosed with periodic right ear tinnitus.  
The examiner opined that because the veteran's tinnitus is 
unilateral and infrequent, it is unlikely that the tinnitus 
is related to his military service.

There is no contrary medical opinion of record.  Not only is 
there no medical nexus evidence in support of the veteran's 
claim, but there is also medical evidence against the 
veteran's claim.  As noted above, in September 2004 a VA 
physician opined that the veteran's tinnitus was unrelated to 
his military service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a March 2004 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
In this letter he was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran a VA medical examination.  The veteran submitted 
medical treatise evidence in support of his claim.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and has done 
so.  Neither the veteran nor his representative has indicated 
that there are any additional pertinent records to support 
the veteran's claim.  In fact, in October 2007 the veteran 
specifically stated that he had no more evidence to submit.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


